TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-18-00046-CV



          Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
              Ken Paxton, Attorney General of the State of Texas, Appellants

                                                  v.

                               RJL Entertainment, Inc., Appellee




                FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
       NO. D-1-GN-17-005594, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               Appellants Glenn Hegar, Comptroller of Public Accounts of the State of Texas;

and Ken Paxton, Attorney General of the State of Texas, have notified this Court that appellee

RJL Entertainment, Inc. has filed for bankruptcy protection (United States Bankruptcy Court,

S.D. Texas, Case No. 19-20273, filed June 11, 2019). See Tex. R. App. P. 8.1. Accordingly, this

appeal is stayed. See 11 U.S.C. § 362; Tex. R. App. P. 8.2. Any party may file a motion to

reinstate the appeal if permitted by federal law or the bankruptcy court. See Tex. R. App.

P. 8.3(a). It is the parties’ responsibility to notify the Court as soon as possible if an event occurs

that would allow reinstatement. Id. Failure to notify this Court of a lift of the automatic stay or
the conclusion of the bankruptcy proceeding may result in the dismissal of the case for want of

prosecution. See id. R. 42.3(b).



Before Chief Justice Rose, Justices Triana and Smith

Bankruptcy

Filed: August 28, 2019




                                               2